Citation Nr: 1541658	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-10 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left hip disability.  

2.  Entitlement to a compensable evaluation for malaria residuals.  

3.  Entitlement to a compensable evaluation for a scar on the left thigh (shrapnel residual) prior to July 2, 2013, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970, to include combat duty in Vietnam.  The Veteran was awarded a Purple Heart for his service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran resides within the jurisdiction of the RO in Jackson, Mississippi, and it is from here that the appeal originates.  The issues on appeal were previously remanded by the Board in October 2014.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was previously on appeal.  However, following the Board's previous remand, service connection for PTSD was established in an April 2015 rating decision.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issue of entitlement to increased evaluations for a scar of the left thigh is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left hip disability did not manifest during, or as a result of, active military service.  

2.  The Veteran's malaria is inactive.






CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309, 3.310 (2014).

2.  The criteria for establishing entitlement to a compensable evaluation for malaria have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.88b, Diagnostic Code 6304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

A letter sent to the Veteran in July 2009 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  He was informed as to what was required to establish entitlement to service connection, both on a direct and secondary basis.  He was also informed of the need to show a worsening of his service-connected malaria to be awarded an increased evaluation, as well as the need to demonstrate an impact on employability.  Finally, he was notified as to how VA determines the appropriate effective date and disability evaluation.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and personnel records.  Also, the Veteran received VA medical examinations in September 2009 and July 2013, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Private medical records and Social Security Administration (SSA) records have also been associated with the claims file.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Board finds there has been substantial compliance with its October 2014 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained the Veteran's SSA records.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  






Service Connection for a Left Hip Disability

Relevant Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2015).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2015); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue

Facts and Analysis

The Veteran contends that he is entitled to service connection for a left hip disability.  Specifically, he has alleged that this is related to an in-service shrapnel wound of the left thigh.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's left hip disability did not manifest during, or as a result of, active military service, to include as due to an in-service shrapnel wound to the left thigh.  

The Veteran's service treatment records fail to reflect that he suffered any injury to the left hip or that he suffered any symptomatology associated with the left hip.  An October 1968 record confirms that the Veteran was wounded by fragments from hostile exploding mortar while in Vietnam, resulting in superficial injuries to the left thigh and forehead.  There was no artery or nerve involvement.  The Veteran's February 1970 separation examination report also notes that an evaluation of the lower extremities was deemed to be normal and there was no mention of a chronic left hip disability or any symptomatology associated with the left hip.  The Veteran also denied having, or ever having had, bone, joint or other deformity in his report of medical history associated with this examination.  As such, there is no evidence of a chronic left hip disability or an injury to the left hip occurring during military service.  

Post-service treatment records also fail to reflect that the Veteran's current left hip disability manifested during, or as a result of, active military service.  According to a September 2008 private treatment note, the Veteran was undergoing a left hip replacement due to end stage joint disease.  There was no suggestion that this had existed since military service or was otherwise related to military service.  Another September 2008 treatment note reflects that the Veteran had only had left hip pain for the past 6 years.  A July 2009 private treatment record notes that the Veteran was status post-left hip replacement.  The current diagnosis was bursitis of the left hip.  Again, no opinion was offered as to etiology.  

The Veteran was subsequently afforded a VA examination of the left hip in August 2013.  The examiner noted that the Veteran contended that his left hip replacement was due to the injury sustained to the left thigh during military service.  Specifically, the allegation was that the thigh injury in the service caused an altered gait that caused the arthritis in the left hip.  The Veteran did not recall any particular hip injury during active duty or after active duty.  The Veteran discussed his in-service shrapnel wound, noting that the shrapnel was successfully removed and he returned to active duty after approximately 3 weeks.  He denied any pain related to this condition until the last five years when he started having an itch over the area.  

After interviewing the Veteran, the examiner performed a physical examination and reviewed and discussed in detail the evidence associated with the Veteran's claims file.  The examiner opined that the Veteran's less hip disability was less likely than not proximately due to or the result of his service-connected condition.  The examiner explained that there was no finding of a true hip injury in the military or one year afterward.  While the Veteran contended that the left thigh injury resulted in an altered gait, and subsequently arthritis, there was no altered gait at discharge from the military.  There was also no finding of any altered gait before he had a diagnosis of osteoarthritis of the left hip.  Furthermore, there was no finding of muscle tissue loss in the anterior left thigh due to the shrapnel injury.  There was no plausible cause for the superficial shrapnel injury that occurred on the mid to distal anterior left thigh would have caused the Veteran any problems with gait.  There was no rational reason for any altered gait other than the left hip arthritis or the lower back neurologic problem.  The altered gait cannot be the cause of the arthritis as the arthritis clearly occurred before the altered gait.  

The examiner further explained that the left hip replacement surgery was performed because of the left hip discomfort and dysfunction that was caused by the left hip (according to the orthopaedist).  The orthopaedist, two years later, stated that the residual hip pains were related to and referred from the back.  Of note, the neurosurgeon states that the left and right hip symptoms were not caused from the back surgery residuals.  Regardless of the true case of the current left hip pains, they are not related in any way to the shrapnel injury that was superficial and was in the mid anterior left hip.  

The examiner noted that risk factors for osteoarthritis of the hip include being overweight, age, gender and occupation.  The Veteran drove a truck and frequently used the left leg in clutch manipulation.  This certainly increased his risk for having left hip arthritis compared to right hip arthritis.  In conclusion, the examiner stated that there is no rational basis for an anterior mid-thoracic superficial shrapnel injury to be a basis for a limp and there is no objective finding of any left leg limp predating the development of osteoarthritis of the left hip.  The scenario of the left mid-thigh anterior superficial shrapnel injury causing a left leg limp that then caused left hip osteoarthritis that resulted in the total left hip replacement is without any basis in fact and without any proof in research.  Even if he claimed the limp followed the development of arthritis, or even left the limp completely out of the event chain, there is no finding of any mid-anterior leg injury that causes arthritis to develop in the hip.  The Veteran's claim was deemed to be without merit.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a left hip disability.  There is no evidence of an injury to the left hip during active military service or any complaints of symptomatology associated with the left hip.  An evaluation of the left hip was also deemed to be normal upon separation and the Veteran denied any bone or joint deformity.  As such, the preponderance of the evidence of record demonstrates that service connection is not warranted on a direct basis.  

Likewise, the preponderance of the evidence of record demonstrates that the Veteran's left hip disability is not secondary to his service-connected left thigh shrapnel wound.  While the Veteran alleged an altered gait due to this injury, the examiner explained that the in-service shrapnel wound was superficial, resulting in no muscular damage.  There was no evidence of an altered gait during military service or until he was diagnosed with osteoarthritis decades later.  The examiner explained that the altered gait resulted from the Veteran's osteoarthritis and that it was not the cause of the Veteran's osteoarthritis.  The examiner explained that the Veteran had post-service risk factors, including driving a truck for an occupation.  Finally, the examiner explained that even if the Veteran had not alleged an altered gait, there is no finding that any mid-anterior leg injury would cause arthritis to develop in the hip.  As such, the Veteran's claim was without merit.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran's left hip disability was not related to his service-connected shrapnel wound.  

The Board recognizes that although the Veteran believes his current left hip disability arose as a result of his in-service shrapnel wound, he has not provided any evidence in support of this assertion or any evidence to demonstrate that he has the requisite training or expertise to offer such a complex medical opinion.  As such, his mere assertion fails to demonstrate that service connection is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a left hip disability must be denied.

Increased Rating Claims

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2015).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Malaria

The Veteran contends that he is entitled to service connection for malaria.  For historical purposes, the Veteran was originally granted service connection for malaria in a May 1970 rating decision.  A 30 percent evaluation was established, at 30 percent disabling, as of May 8, 1970, under Diagnostic Code 6304.  It has since been rated as 0 percent disabling since May 8, 1971.  A claim for increase was received in July 2009, but the Veteran's claim was denied in a February 2010 rating decision.  A timely notice of disagreement was received in September 2010, but the 0 percent evaluation was continued in a March 2012 statement of the case.  The Veteran appealed the assigned rating to the Board in April 2012.  

A March 1970 in service treatment note confirms that the Veteran was diagnosed with malaria.  There is no further evidence of treatment for this condition following military service.  The Veteran was afforded a VA examination for malaria in September 2009.  The Veteran reported that subsequent to his separation from active duty, he had recurrent episodes of fever and sweats over the course of approximately 40 years.  However, he had not been diagnosed with recurrent episodes or exacerbations of his malaria.  He had not seen a physician during his reported symptomatic phases, and therefore, did not carry a clinical diagnosis of exacerbations of his service-connected malaria.  

The examiner concluded that the Veteran suffered from inactive malaria.  The examiner explained to the Veteran that for a diagnosis of recurrent episodes of malaria, he would have to be evaluated by a physician at the time that he was symptomatic and his blood would have to be examined to see whether or not there was evidence of active disease.  At this time, he was told that the report could not contain evidence that the Veteran was having exacerbations of malaria since discharge.  No additional evidence of treatment for symptoms or of a finding of active malaria have been submitted.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a compensable evaluation for his service-connected malaria at any time during the pendency of this claim.  Malaria, as an active disease, warrants a 100 percent evaluation.  A diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  If the Veteran served in an endemic area and presents signs and symptoms compatible with malaria, the diagnosis may be based on clinical grounds alone.  Relapses must be confirmed by the presence of malarial parasites in blood smears.  Thereafter, residuals such as liver or spleen damage are to be evaluated under the appropriate system.  38 C.F.R. § 4.88(b), Diagnostic Code 6304.

Therefore, a compensable evaluation is only warranted if there is evidence of active malaria.  The September 2009 VA examiner concluded that there was no evidence of active malaria.  The record contains no further evidence suggestive of an active infection since this time.  As such, a compensable evaluation cannot be awarded.  

The Board recognizes that the Veteran reported intermittent symptoms such as fever over the past 40 years.  However, the Veteran is not competent to diagnose such symptomatology as active malaria.  He also reported that he never sought medical treatment during these periods of time.  Therefore, these assertions are not representative of active malaria.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to a compensable evaluation for malaria must be denied.


ORDER

The claim of entitlement to service connection for a left hip disability is denied.  

The claim of entitlement to a compensable evaluation for malaria is denied.  




REMAND

Finally, the Veteran contends that he is entitled to increased evaluations for his service-connected scarring of the left thigh.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

For historical purposes, the Veteran was originally granted service connection for superficial scarring of the left thigh in a May 1970 rating decision.  A 0 percent evaluation was assigned under Diagnostic Code 7805, effective as of May 8, 1970.  A claim for an increased evaluation was received in July 2009.  In a February 2010 rating decision, the Veteran's claim was denied.  A timely notice of disagreement was received from the Veteran in September 2010, but the assigned evaluation was continued in a March 2012 statement of the case.  The Veteran appealed the assigned rating to the Board in April 2012.  In a July 2013 rating decision, the Veteran's disability evaluation was increased to 10 percent, effective as of July 2, 2013, under Diagnostic Code 7802-7804.  As such, the issue before the Board is entitlement to a compensable evaluation prior to July 2, 2013, and entitlement to an evaluation in excess of 10 percent as of July 2, 2013.

Upon receipt of the Veteran's claim for an increased evaluation, he was afforded a VA examination for his left thigh scarring in September 2009.  The Veteran reported that the only symptoms he had with his scar of the left thigh was that it would become "crusty" and would itch.  This was not continual, but would come and go.  He did not associate it with any particular activity and it was self-limiting.  He denied that it had any adverse effect upon the function of the motion of the left thigh.  It did not adversely affect his activities of daily living or employment.  

Examination revealed a circular quarter inch in diameter slightly hyperpigmented scar.  There was slight crusting to the scar.  There was no skin breakdown or ulceration.  It was superficial.  The scar was not painful to examination.  There was no underlying tissue damage and the scar had no adverse effect upon the function of the muscles of the thigh.  There was no inflammation or edema - only very slight keloid formation with hyperpigmentation.  The examiner concluded that the scar did not have any adverse effect on the Veteran's ability to work, or any effect upon his ability to perform his activities of daily living.  Other than itching, there was no abnormal function.  

The record does not reflect that the Veteran has sought any treatment for his scar of the left thigh during the pendency of this claim.  He was, however, afforded an additional VA examination for his scarring in July 2013.  The examiner noted that the Veteran had a scar of the left anterior/lateral thigh due to a shrapnel injury during service.  The scar was noted to be "sensitive," or painful, to the touch.  The scar was not unstable and there was no frequent loss of covering of skin over the scar.  Examination revealed one superficial non-linear scar of the lower third of the anterior/lateral aspect of the left thigh.  This scar had a width of 2 centimeters (cm) by 2 cm.  The total area of the scar was 4 square cm.  

Unfortunately, the Board finds that the July 2013 VA examination is insufficient for rating purposes.  A review of the examination report reflects that the examiner failed to complete "SECTION III: Miscellaneous."  This section deals with limitation of function and a description of the overall functional impact.  This information is crucial as VA cannot determine whether this issue should be referred for extraschedular consideration without knowing what, if any, functional limitations stem from this condition.  As such, the claims file should be returned to the July 2013 VA examiner for completion of this section.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file and a copy of this remand are to be forwarded to the examiner that performed the July 2013 VA examination (or, an examiner of similar experience and expertise if this examiner is no longer available) so that an addendum opinion can be provided.  A new examination of the Veteran is not required unless deemed necessary by the examiner assigned to the Veteran's case.  The examiner is asked specifically to address whether there is any functional loss or functional impact associated with the Veteran's left thigh scar, and if so, describe in detail what functional impairment there is.  In describing the Veteran's functional loss, any lay assertions provided by him must be considered and discussed.  

2.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If the issue remains denied, the RO/AMC should provide the Veteran and her representative a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE  M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


